UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 29, 2013 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-16255 JOHNSON OUTDOORS INC. (Exact name of Registrant as specified in its charter) Wisconsin (State or other jurisdiction of incorporation or organization) 39-1536083 (I.R.S. Employer Identification No.) 555 Main Street, Racine, Wisconsin 53403 (Address of principal executive offices) (262) 631-6600 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ X ]No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer," "accelerated filer” and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer [] Accelerated filer [X] Non-accelerated filer (do not check if a smaller reporting company) [] Smaller reporting company []. Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [ X ] As of April 26, 2013, 8,714,508 shares of Class A and 1,213,334 shares of Class B common stock of the Registrant were outstanding. JOHNSON OUTDOORS INC. Index Page No. PART I FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Statements of Operations – Three and six months ended March 29, 2013 and March 30, 2012 1 Condensed Consolidated Statements of Comprehensive Income – Three and six months ended March 29, 2013 and March 30, 2012 2 Condensed Consolidated Balance Sheets –March 29, 2013, September 28, 2012 and March 30, 2012 3 Condensed Consolidated Statements of Cash Flows – Six months ended March 29, 2013 and March 30, 2012 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 30 Item 4. Controls and Procedures 31 PART II OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 6. Exhibits 32 Signatures 32 Exhibit Index 33 PART IFINANCIAL INFORMATION Item 1.Financial Statements JOHNSON OUTDOORS INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended Six Months Ended March 29 March 30 March 29 March 30 (thousands, except per share data) Net sales $ Cost of sales Gross profit Operating expenses: Marketing and selling Administrative management, finance and information systems Litigation settlement recovery - ) - ) Research and development Total operating expenses Operating profit Interest income ) Interest expense Other expense (income), net ) Income before income taxes Income tax expense Net income $ Weighted average common shares - Basic: Class A Class B Participating securities - Dilutive stock options and units 4 4 3 11 Weighted average common shares - Dilutive Net income per common share - Basic: Class A $ Class B $ Net income per common share - Diluted: Class A $ Class B $ The accompanying notes are an integral part of the Condensed Consolidated Financial Statements. 1 JOHNSON OUTDOORS INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (unaudited) Three Months Ended Six Months Ended March 29 March 30 March 29 March 30 (thousands, except per share data) Comprehensive income: Net income $ Other comprehensive income (loss): Foreign currency translation gain (loss) Income from cash flow hedge - Total comprehensive income $ The accompanying notes are an integral part of the Condensed Consolidated Financial Statements. 2 JOHNSON OUTDOORS INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) March 29 September 28 March 30 (thousands, except share data) ASSETS Current assets: Cash and cash equivalents $ $ $ Accounts receivable, net Inventories Deferred income taxes Other current assets Total current assets Property, plant and equipment, net of accumulated depreciation of $102,165, $98,235, and $94,776, respectively Deferred income taxes Goodwill Other intangible assets, net Other assets Total assets $ $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Short-term notes payable and revolving credit lines $ $ - $ Current maturities of long-term debt Accounts payable Accrued liabilities: Salaries, wages and benefits Accrued warranty Income taxes payable Other Total current liabilities Long-term debt, less current maturities Deferred income taxes Retirement benefits Other liabilities Total liabilities Shareholders' equity: Preferred stock:none issued Common stock: Class A shares issued and outstanding: March 29, 2013:8,714,178 September 28, 2012:8,676,703 March 30, 2012:8,671,146 Class B shares issued and outstanding: 61 61 61 March 29, 2013:1,213,664 September 28, 2012:1,215,758 March 30, 2012:1,215,842 Capital in excess of par value Retained earnings Accumulated other comprehensive income Treasury stock at cost, shares of Class A common stock: 35,680, 516, and 0, respectively ) (9 ) - Total shareholders' equity Total liabilities and shareholders' equity $ $ $ The accompanying notes are an integral part of the Condensed Consolidated Financial Statements. 3 JOHNSON OUTDOORS INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended (thousands) March 29 March 30 CASH USED FOR OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash used for operating activities: Depreciation Amortization of intangible assets Amortization of deferred financing costs Stock based compensation Amortization of deferred loss on interest rate swap Deferred income taxes Change in operating assets and liabilities, net of effects of acquired business: Accounts receivable, net ) ) Inventories, net ) ) Accounts payable and accrued liabilities Other current assets Other non-current assets ) ) Other long-term liabilities Other, net 49 ) ) CASH USED FOR INVESTING ACTIVITIES Payments for purchase of business ) - Additions to property, plant and equipment ) ) Proceeds from sales of property, plant and equipment - ) ) CASH PROVIDED BY FINANCING ACTIVITIES Net borrowings from short-term notes payable and revolving credit lines Principal payments on senior notes and other long-term debt ) ) Common stock transactions 86 Purchases of treasury stock ) ) Effect of foreign currency rate changes on cash ) ) Decrease in cash and cash equivalents ) ) CASH AND CASH EQUIVALENTS Beginning of period End of period $ $ The accompanying notes are an integral part of the Condensed Consolidated Financial Statements. 4 JOHNSON OUTDOORS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1 BASIS OF PRESENTATION The Condensed Consolidated Financial Statements included herein are unaudited. In the opinion of management, these statements contain all adjustments (consisting of only normal recurring items) necessary to present fairly the financial position of Johnson Outdoors Inc. and subsidiaries (collectively, the “Company”) as of March 29, 2013 and March 30, 2012, and the results of operations for the three and six month periods then ended and cash flows for the six month periods then ended. These Condensed Consolidated Financial Statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the fiscal year ended September 28, 2012 which was filed with the Securities and Exchange Commission on December 11, 2012. Due to seasonal variations and other factors, the results of operations for the three and six months ended March 29, 2013 are not necessarily indicative of the results to be expected for the Company's full 2013 fiscal year.See “Seasonality” in the Management’s Discussion and Analysis of Financial Condition and Results of Operations included elsewhere herein for additional information. All monetary amounts, other than share and per share amounts, are stated in thousands. 2 ACCOUNTS RECEIVABLE Accounts receivable are stated net of allowances for doubtful accounts of $3,551, $4,172 and $3,496 as of the periods ended March 29, 2013, September 28, 2012 and March 30, 2012, respectively. The increase in net accounts receivable to $109,176 as of March 29, 2013 from $40,673 as of September 28, 2012 is attributable to the seasonal nature of the Company's business. The determination of the allowance for doubtful accounts is based on a combination of factors. In circumstances where specific collection concerns on a receivable exist, a reserve is established to value the affected account receivable at an amount the Company believes will be collected. For all other customers, the Company recognizes allowances for doubtful accounts based on historical experience of bad debts as a percent of accounts receivable outstanding for each business unit. Uncollectible accounts are written off against the allowance for doubtful accounts after collection efforts have been exhausted. The Company typically does not require collateral on its accounts receivable. 3 EARNINGS PER SHARE (“EPS”) Net income or loss per share of Class A common stock and Class B common stock is computed using the two-class method.Grants of restricted stock which receive non-forfeitable dividends are required to be included as part of the basic weighted average share calculation under the two-class method. Holders of Class A common stock are entitled to cash dividends equal to 110% of all dividends declared and paid on each share of Class B common stock. The Company grants shares of unvested restricted stock in the form of Class A shares, which carry the same distribution rights as the Class A common stock described above.As such, the undistributed earnings for each period are allocated to each class of common stock based on the proportionate share of the amount of cash dividends that each such class is entitled to receive. 5 JOHNSON OUTDOORS INC. Basic EPS Basic net income or loss per share is computed by dividing net income or loss allocated to Class A common stock and Class B common stock by the weighted-average number of shares of Class A common stock and Class B common stock outstanding, respectively.In periods with cumulative year to date net income and undistributed income, the undistributed income for each period is allocated to each class of common stock based on the proportionate share of the amount of cash dividends that each such class is entitled to receive.In periods where there is a cumulative year to date net loss or no undistributed income because distributions through dividends exceed net income, Class B shares are treated as anti-dilutive and, therefore, net losses are allocated equally on a per share basis among all participating securities. For the three and six month periods ended March 29, 2013 and March 30, 2012, basic net income per share for Class A and Class B shares has been presented using the two class method as described above. Diluted EPS Diluted net income per share is computed by dividing allocated net income by the weighted-average number of common shares outstanding, adjusted for the effect of dilutive stock options, restricted stock units (“stock units” or “units”) and non-vested restricted stock.Anti-dilutive stock options, units and non-vested stock are excluded from the calculation of diluted EPS.The computation of diluted net income per share of Class A common stock assumes that ClassB common stock is converted into Class A common stock.Therefore, diluted net income per share is the same for both Class A and Class B common shares.In periods where the Company reports a net loss, the effect of anti-dilutive stock options, units and non-vested stock is excluded and diluted loss per share is equal to basic loss per share. For the three and six month periods ended March 29, 2013 and March 30, 2012, diluted net income per share reflects the effect of dilutive stock options and units and assumes the conversion of Class B common stock into Class A common stock. Stock options that could potentially dilute earnings per share in the future which were not included in the fully diluted computation because they would have been anti-dilutive totaled 0 and 5,850 for the three months ended March 29, 2013 and March 30, 2012, respectively and 0 and 15,066 for the six months ended March 29, 2013 and March 30, 2012, respectively.Non-vested stock that could potentially dilute earnings per share in the future which were not included in the fully diluted computation because they would have been anti-dilutive totaled386,409 and 499,254 shares for the three months ended March 29, 2013 and March 30, 2012, respectively, and427,246 and 489,792 shares for the six months ended March 29, 2013 and March 30, 2012, respectively. 4 STOCK-BASED COMPENSATION AND STOCK OWNERSHIP PLANS The Company’s current stock ownership plans allow for issuance of stock options to acquire shares of Class A common stock by key executives and non-employee directors. Current plans also allow for issuance of shares of restricted stock, units or stock appreciation rights in lieu of stock options. At the February 28, 2013 Annual Shareholder Meeting, the Company’s shareholders approved the 2012 Johnson Outdoors Inc. Non-Employee Director Stock Ownership Plan (the “2012 Plan”) which provides for the issuance of up to 50,000 shares of Class A common stock pursuant to the terms of the 2012 Plan.The 2012 Plan became effective on December 5, 2012. Under the Company’s 2010 Long-Term Stock Incentive Plan and the 2012 Non-Employee Director Stock Ownership Plan there were 764,058 shares of the Company’s Class A common stock available for grant to key executives and non-employee directors at March 29, 2013. 6 JOHNSON OUTDOORS INC. Stock Options All stock options have been granted at a price not less than fair market value at the date of grant and all outstanding options are currently exercisable.Stock options generally have a term of 10 years. All of the Company’s stock options outstanding are fully vested, with no further compensation expense to be recorded. There were no grants of stock options during any of the three and six month periods ended March 29, 2013 or March 30, 2012. A summary of stock option activity for the six months ended March 29, 2013 related to the Company’s stock ownership plans is shown below. Shares Weighted Average ExercisePrice Aggregate IntrinsicValue Weighted Average Remaining Contractual Term (Years) Outstanding and exercisable at September 28, 2012 $ Exercised ) Outstanding and exercisable at March 29, 2013 $ $ 84 The aggregate intrinsic value in the preceding table represents the total pretax intrinsic value, based on the Company’s closing stock price of $23.84 as of March 29, 2013, which would have been received by the option holders had those option holders exercised their stock options as of that date. The Company received cash proceeds from stock option exercises totaling $86 and $338 for the six month periods ending March 29, 2013 and March 30, 2012, respectively.The fair value of the stock received upon exercise of such options at their date of exercise during the six month periods ended March 29, 2013 and March 30, 2012 was $171 and $689, respectively. Non-vested Stock All shares of non-vested stock awarded by the Company have been granted at their fair market value on the date of grant and vest either immediately or within five years after the grant date.The fair value at date of grant is based on the number of shares granted and the average of the Company’s high and low Class A common stock price on the date of grant or, if the Company’s shares did not trade on the date of grant, the average of the Company’s high and low Class A common stock price on the last preceding date on which the Company’s shares traded. 7 JOHNSON OUTDOORS INC. A summary of non-vested stock activity for the six months ended March 29, 2013 related to the Company’s stock ownership plans is as follows: Weighted Average Shares Grant Price Non-vested stock at September 28, 2012 $ Non-vested stock grants Restricted stock vested ) Non-vested stock at March 29, 2013 $ Non-vested stock grantees may elect to reimburse the Company for withholding taxes due as a result of the vesting of shares by tendering a portion of the vested shares back to the Company. Shares tendered back to the Company were 43,464 and 6,105 during the six month periods ended March 29, 2013 and March 30, 2012, respectively. Stock compensation expense, net of forfeitures, related to non-vested stock was $346 and $544 for the three month periods ended March 29, 2013 and March 30, 2012, respectively, and $701 and $920 for the six month periods ended March 29, 2013 and March 30, 2012, respectively.Unrecognized compensation cost related to non-vested stock as of March 29, 2013 was $3,002, which amount will be amortized to expense through November 2016 or adjusted for changes in future estimated or actual forfeitures. The fair value of restricted stock vested during the six month periods ended March 29, 2013 and March 30, 2012 was $3,628 and $486, respectively. Restricted Stock Units All stock units awarded by the Company have been granted at their fair market value on the date of grant and vest within one year after the grant date.The fair value at date of grant is based on the number of units granted and the average of the Company’s high and low Class A common stock price on the date of grant or, if the Company’s shares did not trade on the date of grant, the average of the Company’s high and low Class A common stock trading price on the last preceding date on which the Company’s shares traded. The Company issued 6,600 stock units at a weighted average grant price of $22.73 for the three and six month periods ended March 29, 2013.No restricted stock units were granted for the three and six month periods ended March 30, 2012. Stock compensation expense, net of forfeitures, related to stock units was $13 for both the three and six month periods ended March 29, 2013.There was no stock compensation expense related to stock units during the three and six month periods ended March 30, 2012.Unrecognized compensation cost related to non-vested stock units as of March 29, 2013 was $138, which amount will be amortized to expense through February 2014 or adjusted for changes in future estimated or actual forfeitures. The Company recognized income tax benefit on stock-based compensation expense of $136 and $207 for the three month periods ended March 29, 2013 and March 30, 2012, respectively, and $271 and $350 for the six month periods ended March 29, 2013 and March 30, 2012, respectively. The Company recognized income tax benefit (expense) on exercises of stock options and vesting of non-vested stock of $(2) and $31 for the three month periods ended March 29, 2013 and March 30, 2012, respectively, and $(2) and $117 for the six month periods ended March 29, 2013 and March 30, 2012, respectively. Employees’ Stock Purchase Plan The Company’s shareholders have adopted the Johnson Outdoors Inc. 2009 Employees’ Stock Purchase Plan which provides for the issuance of shares of Class A common stock at a purchase price of not less than 85% of the fair market value of such shares on the date of grant or at the end of the offering period, whichever is lower. 8 JOHNSON OUTDOORS INC. No shares were issued under the Employees’ Stock Purchase Plan during the three and six month periods ended March 29, 2013 and March 30, 2012. 5 PENSION PLANS The Company has non-contributory defined benefit pension plans covering certain U.S. employees. Retirement benefits are generally provided based on the employees’ years of service and average earnings. Normal retirement age is 65, with provisions for earlier retirement. The components of net periodic benefit cost related to Company sponsored defined benefit plans for the three and six month periods ended March 29, 2013 and March 30, 2012 were as follows: Three Months Ended Six Months Ended March 29 March 30 March 29 March 30 Components of net periodic benefit cost: Service cost $
